Case 1:19-mc-00503-JGK-SDA Document 57-1 Filed 02/26/20 Page 1 of 6




              EXHIBIT 4
Case 1:19-mc-00503-JGK-SDA Document 57-1 Filed 02/26/20 Page 2 of 6
              Case 1:19-mc-00503-JGK-SDA Document 57-1 Filed 02/26/20 Page 3 of 6



-- This email has reached the Force via an External source --



thanks Steve – much appreciated

Stefano



From: Brooks Stephen
Sent: 11 February 2020 15:18
To: Stefano Ruis <sruis@hickmanandrose.co.uk>
Subject: Shervin Pishevar (OFFICIAL)


Classification: OFFICIAL

Hi Stefano,

No problem, I’ll check my records and email you first thing tomorrow.

Regards

Steve

This information has been classified as OFFICIAL and is accompanied by a handling code. If you are not authorised to
read it, please delete and inform sender.

Please consider the environment before printing my email
#####################################################################################
Note:
This message is for the named person's use only. It may contain confidential,
proprietary or legally privileged information. No confidentiality or privilege
is waived or lost by any mistransmission. If you receive this message in error,
please immediately delete it and all copies of it from your system, destroy any
hard copies of it and notify the sender. You must not, directly or indirectly,
use, disclose, distribute, print, or copy any part of this message if you are not
the intended recipient. City of London Police and any of its subsidiaries each reserve
the right to monitor all e-mail communications through its networks.

Any views expressed in this message are those of the individual sender, except where
the message states otherwise and the sender is authorised to state them to be the
views of any such entity.

All incoming and outgoing emails are virus checked, however we cannot guarantee that this
message or any attachment is virus free or has not been intercepted and amended. City of London
Police accepts no liability in respect of any loss, cost, damage or expense as suffered as a
result of receiving this message or any attachments

City of London Police
Website: http://www.cityoflondon.police.uk/
#####################################################################################
#####################################################################################
                                                           2
             Case 1:19-mc-00503-JGK-SDA Document 57-1 Filed 02/26/20 Page 4 of 6
Please consider the environment before printing my email
#####################################################################################
Note:
This message is for the named person's use only. It may contain confidential,
proprietary or legally privileged information. No confidentiality or privilege
is waived or lost by any mistransmission. If you receive this message in error,
please immediately delete it and all copies of it from your system, destroy any
hard copies of it and notify the sender. You must not, directly or indirectly,
use, disclose, distribute, print, or copy any part of this message if you are not
the intended recipient. City of London Police and any of its subsidiaries each reserve
the right to monitor all e-mail communications through its networks.

Any views expressed in this message are those of the individual sender, except where
the message states otherwise and the sender is authorised to state them to be the
views of any such entity.

All incoming and outgoing emails are virus checked, however we cannot guarantee that this
message or any attachment is virus free or has not been intercepted and amended. City of London
Police accepts no liability in respect of any loss, cost, damage or expense as suffered as a
result of receiving this message or any attachments

City of London Police
Website: http://www.cityoflondon.police.uk/
#####################################################################################
#####################################################################################




                                                          3
               Case 1:19-mc-00503-JGK-SDA Document 57-1 Filed 02/26/20 Page 5 of 6




From:                              Stefano Ruis <sruis@hickmanandrose.co.uk>
Sent:                              Tuesday, February 11, 2020 9:29 AM
To:
Cc:                                Stefano Ruis
Subject:                           CONFIDENTIAL: Shervin Pishevar - arrest 27/5/17 - Bishopsgate police station;
                                   48C6/826/17; arresting officer: PC 796 Parry

Importance:                        High


Dear PC Brooks

We spoke earlier today regarding the above, for whom we act (we also attended the police station on the day in
question), when you confirmed, to the best of your recollection that you did not think you were involved in the arrest.

As explained, Mr Pishevar’s US lawyers are pursuing a suit in the US concerning the provenance of a fake police report
regarding the arrest. This fake report was relied on by a journalist (Marcus Baram) in an article published in November
2017. We know that the report is fake as I have been liaising with CoLP’s solicitor (Paul Chadha) regarding this and he
has confirmed that it did not emanate from CoLP (relying on a statement prepared by DS Jonathan Witt).

The author of the fake report is named as a “DS Brook” and CoLP has already confirmed to us (and to Mr Baram) that
there is no officer by that name at the force and nor was there at the material time.

As we understand that Mr Baram may be seeking to show to the US court that you may have been involved in the arrest
of Mr Pishevar, I wonder whether it would now be possible for you to check your records and to confirm one way or
another. I am sorry to put you to this trouble but do hope that my request will not entail too much of your time.

An email confirmation will suffice and I wonder whether you may be able to respond by 10am tomorrow (Wednesday
12/2/20) as the US lawyers are back in court on that day.

Thank you very much in anticipation of your kind assistance – if you have any queries, please do not hesitate to call.

Kind regards


Stefano Ruis | Partner | Civil Litigation Department
 direct 020 7702 5366 |  mobile 07841 207 377 |  sruis@hickmanandrose.co.uk

Hickman and Rose | Aylesbury House, 17-18 Aylesbury Street, London EC1R 0DB | DX 53346 Clerkenwell
 office 020 7702 5331 | 7 fax 020 7253 1367 | Location | Website


Commended for financial crime & fraud, regulatory, The Times best law firms 2020




                                                             1
         ATTORNEYS'     EYES ONLY - Document
           Case 1:19-mc-00503-JGK-SDA PROTECTED     BY02/26/20
                                             57-1 Filed COURTPage
                                                               ORDER
                                                                  6 of 6




PARTNERS: Ben Rose, Ross Dixon, Daniel Machover, Jenny Wiltshire, Andrew Katzen, Kate Maynard, Aileen Colhoun,
Stefano Ruis and Peter Csemiczky.
CONSULTANT: Jane Hickman
Hickman and Rose is authorised and regulated by the Solicitors Regulation Authority. SRA number 73698.
CONFIDENTIALITY NOTICE: This email is intended solely for the above-mentioned recipient and it may contain confidential
or privileged information. If you have received it in error, please notify us immediately by telephone and delete the email.
You must not copy, distribute, disclose or take any action in reliance on it.
CYBER CRIME ALERT: Emails can be scammed. Please do not rely on email notification of bank account changes without
direct verbal confirmation from a trusted source. Please be careful to check account details with us in person if in any
doubt. We will not accept responsibility if you transfer money into an incorrect account.




                                                             2
